Name: Commission Regulation (EEC) No 763/87, of 17 March 1987, establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 3 . 87 Official Journal of the European Communities No L 77/ 19 COMMISSION REGULATION (EEC) No 763/87 of 17 March 1987 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question , HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3502/85 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 20 March 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 March 1987. For the Commission COCKFIELD Vice-President (&gt;) OJ No L 154, 13 . 6 . 1981 , p . 26 . 0 OJ No L 335, 13 . 12. 1985, p . 9 . No L 77/20 Official Journal of the European Communities 19 . 3 . 87 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 1.12 1.14 1.16 1.20 1.22 1.28 07.01-131 07.01-151 ex 07.01-21 1 ex 07.01-22 f 07.01-23 ex 07.01-27 07.01-31 1 07.01-33 J ex 07.01-36 07.01-41 1 07.01-43 I 07.01 A II ex 07.01 B I 07.01 B II ex 07.01 B III 07.01 D I ex 07.01 D II 07.01 F I New potatoes Broccoli White cabbages and red cabbages Chinese cabbage Cabbage lettuce Endives Peas 37,69 73,03 36,80 36,08 59,46 46,22 106,48 1620 3138 1581 1550 2555 1986 4576 294,38 570,35 287,43 281,76 464,40 361,01 831,61 78,24 151,60 76,39 74,89 123,43 95,95 221,04 260,36 504,46 254,22 249,20 410,74 319,30 735,52 5726 11095 5591 5481 9034 7023 16178 29,29 56,75 28,60 28,03 46,21 35,92 82,75 55601 107727 54289 53218 87715 68186 157072 88,37 171,23 86,29 84,58 139,42 108,38 249,66 26,81 51,94 26,17 25,66 42,29 32,87 75,73 1.30 1.32 1.40 1.50 1.60 1.70 1.74 07.01-45 1 07.01-47J ex 07.01-49 ex 07.01-54 ex 07.01-59 ex 07.01-63 07.01-67 ex 07.01-68 07.01 F II ex 07.01 F III ex 07.01 G II ex 07.01 G IV ex 07.01 H ex 07.01 H ex 07.01 IJ Beans (of the species Phaseolus) Broad beans Carrots Radishes Onions (other than wild onions and sets) Garlic Leeks 176,22 36,99 26,44 114,68 18,80 258,45 41,68 7574 1590 1136 4929 808 11108 1791 1 376,22 288,94 206,55 895,65 146,83 2018,40 325,54 365,79 76,80 54,90 238,06 39,02 536,48 86,52 1217,21 255,56 182,69 792,17 129,86 1785,19 287,93 26772 5621 4018 17423 2856 39265 6333 136,95 28,75 20,55 89,12 14,61 200,85 32,39 259935 54574 39013 169168 27732 381 227 61488 413,16 86,74 62,01 268,88 44,08 605,95 97,73 125,33 26,31 18,81 81,56 13,37 183,82 29,64 1.80 1.80.1 1.80.2 1.90 1.100 1.110 1.112 1.118 1.120 1.130 1.140 1.150 1.160 2.10 2.20 2.30 2.40 2.50 2.50.1 ex 07.01-71 ex 07.01-71 07.01-73 07.01-75 1 07.01-77 ) 07.01-81 1 07.01-82 J 07.01-85 07.01-91 07.01-93 07.01-97 07.01-96 ex 07.01-99 ex 07.06-90 08.01-31 ex 08.01-50 ex 08.01-60 ex 08.01-99 08.02-02 08.02-06 08.02-12 08.02-16 07.01 K 07.01 L 07.01 M 07.01 PI 07.01 Q II 07.01 R 07.01 S 07.01 T II 07.01 T I ex 07.01 T III ex 07.06 B ex 08.01 B ex 08.01 C ex 08.01 D ex 08.01 H 08.02 A I Asparagus :  green  other Artichokes Tomatoes Cucumbers Chantarelles Fennel Sweet peppers Aubergines Vegetable marrows (including courgettes) Celery stalks and leaves Sweet potatoes, fresh, whole Bananas, fresh Pineapples, fresh Avocados, fresh Mangoes and guavas, fresh Sweet oranges, fresh :  Sanguines and semi - ­ sanguines 407,98 259,52 64,86 75.16 72,01 980,32 33,88 88,77 66,85 58,01 45,90 74,60 51,52 50.17 103,31 238,56 42,26 17534 11154 2787 3230 3095 41 938 1456 3815 2873 2493 1973 3185 2214 2156 4440 10253 1816 3186,13 2026,70 506,52 586,95 562.40 7660,46 264,61 693,28 522,12 453,04 358,50 582,47 402.41 391.84 806.85 1 863,04 330,06 846,86 538,69 134,63 156,01 149,48 2022,11 70,33 184,27 138,77 120,41 95,29 153,85 106,95 104,15 214,46 495,19 87,73 2818,00 1 792,53 448,00 519,13 497,42 6757,62 234,03 613,17 461,79 400,70 317,08 512,38 355,91 346,56 713,63 1 647,78 291,93 61982 39427 9853 11418 10940 146689 ¢ 5147 13486 10157 8813 6974 11235 7828 7622 15696 36243 6421 317,06 201,68 50,40 58,40 55,96 760,37 26,33 68,99 51,95 45,08 35,67 57,94 40,04 38,99 80,29 185,39 32,84 601 783 382795 95670 110861 106224 1437668 49979 130944 98616 85569 67713 109532 76005 74009 152395 351883 62341 956,52 608,44 152,06 176,21 168,84 2279,32 79,44 208,13 156,74 136,01 107.62 173,25 120,80 117.63 242,23 559,31 99,09 290,16 184,57 46,13 53,45 51,21 724,02 24,09 63,13 47,55 41,26 32,65 55,53 36,64 35,68 73,48 169,67 30,06 19 . 3 . 87 Official Journal of the European Communities No L 77/21 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50.2 2.50.3 2.60 2.60.1 2.60.2 2.60.3 2.60.4 2.70 2.80 2.80.1 2.80.2 2.81 2.90 2.95 2.100 2.110 08.02-03 08.02-07 08:02-13 08.02-17 08.02-05 08.02-09 08.02-15 08.02-19 08.02-29 08.02-31 08.02.28 08.02-34 1 08.02-37 J ex 08.02-50 ex 08.02-70 ex 08.02-70 ex 08.02-90 08.04-11 08.04-19 08.04-23 08.05-50 08.06-13 08.06-15 08.06-17 08.06-33 08.06-35 08.06-37 08.06-38 ex 08.02 B ex 08.02 B II ex 08.02 B II 08.02 B I ex 08.02 B II ex 08.02 C ex 08.02 D ex 08.02 E 08.04 A I 08.05 C 08.06 A II 08.06 B II  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  others Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh :  Monreales and satsumas  Mandarins and wilkings  Clementines  Tangerines and others Lemons, fresh Grapefruit, fresh :  white  pink Limes and limettes Table grapes Chestnuts Apples Pears 31,13 38,59 39,72 67,86 61.30 57,47 39,43 37,45 54.31 144,81 102,02 101,92 55,10 67,56 1338 1651 1700 2916 2635 2470 1694 1609 2334 6224 4385 4360 2368 2903 243,13 301,62 309,87 530,02 478,78 448,82 307,92 292,46 424,17 1 130,95 796,77 796,49 430,33 527,60 64,82 79,61 82,11 140,87 127,26 119,29 81,84 77,73 112,74 300,60 211,77 210,24 114,38 140,23 215,04 266,07 273,26 468,78 423,46 396,96 272,34 258,67 375,16 1 000,28 704,71 702,62 380,61 466,64 4729 5775 6021 10310 9314 8731 5990 5689 8251 22001 15500 15251 8371 10264 24,19 29,93 30,84 52,74 47,64 44,66 30,64 29,10 42,21 112,54 79,28 79,05 42,82 52,50 45922 56607 58397 100108 90431 84771 58159 55240 80116 213610 150490 149480 81280 99652 72,99 89,74 92,78 159,12 143.73 134.74 92,44 87,80 127,34 339,53 239,20 236,99 129,19 158,39 22,14 28,50 29,07 48,27 43,60 40,87 28.04 26,63 38,63 102,99 72,56 75,27 39,19 48.05 2.120 2.130 2.140 2.150 2.160 2.170 2.175 2.180 2.190 2.190.1 2.190.2 2.195 2.200 2.202 2.203 08.07-10 ex 08.07-32 ex 08.07-32 08.07-51 1 08.07-55 I 08.07-71 1 08.07-75 f 08.08-11 1 08.08-15 J 08.08-35 08.09-11 ex 08.09-19 ex 08.09-19 ex 08.09-80 08.09-50 ex 08.09-80 ex 08.09-80 08.07 A ex 08.07 B ex 08.07 B 08.07 C 08.07 D 08.08 A 08.08 C ex 08.09 ex 08.09 ex 08.09 ex 08.09 ex 08.09 ex 08.09 Apricots Peaches Nectarines Cherries Plums Strawberries Fruit of the species Vaccinium myrtillus Water melons Melons (other than water melons) :  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral  other Pomegranates Kiwis Khakis Lychees 137,46 162,41 116,55 88,56 105,95 246,64 131,10 22,75 92,39 189,01 47,87 223,21 111,78 255,87 5882 6950 5009 3788 4553 10600 5608 973 3971 8123 2048 9593 4804 10997 1072,14 1 266,82 910,25 692,07 827,41 1926,16 1 024,49 177,79 721,58 1476,12 374,10 1743,18 873,00 1 998,23 284.11 335,69 241,94 182,68 219,92 511,97 270,43 46,93 191,79 392,34 98,75 463,33 232,04 531,12 945,48 1117,16 805,08 610,50 731,81 1 703,61 903,74 156,84 638,21 1 305,57 330,01 1541,77 772,14 1 767,36 20833 24616 17707 13252 16096 37471 19617 3404 14037 28716 7163 33911 16983 38 873 106,72 126,10 90,58 68,69 82,33 191,67 101,69 17,64 71,80 146,89 37,13 173,46 86,87 198,85 202051 238738 171924 129883 156278 363806 192269 33367 136290 278804 70209 329245 164890 377418 321,03 379.32 273,27 205,92 248,40 578,26 304,83 52,90 216,63 443,15 111,31 523.33 262,09 599,90 100,59 118,86 82,89 65,41 75,35 175.42 96,82 16,80 65,71 134.43 35,35 158,75 79,50 181,98